IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 473 EAL 2014
                              :
               Respondent     :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
ERVIN SPURIEL,                :
                              :
               Petitioner     :


                                    ORDER


PER CURIAM

     AND NOW, this 24th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.